



EXHIBIT 10.60
Equinix, Inc. 2000 Equity Incentive Plan
Global Notice of Restricted Stock Unit Award
(Non-U.S. Outside Director)
You have been granted the number of restricted stock units (“Restricted Stock
Units”) indicated below by Equinix, Inc. (the “Company”) on the following terms:
Name:     John L. Hughes
Employee ID #:    DIR15
Restricted Stock Unit Award Details:
Date of Award:    February 25, 2016    
Award Number:    RU9680
Restricted Stock Units:    4,874
Each Restricted Stock Unit represents the right to receive one share of the
Common Stock of the Company, and any Dividend Equivalents thereon prior to
settlement, subject to the terms and conditions contained in this Global Notice
of Restricted Stock Unit Award and the Global Restricted Stock Unit Agreement
(together, the “Agreement”). Capitalized terms not otherwise defined in this
Agreement shall have the meaning set forth in the 2000 Equity Incentive Plan
(the “Plan”).
Vesting Schedule:
Vesting is dependent upon you remaining engaged as a non-executive director (a
“NED Role”) of the Company or any of its subsidiaries or associated undertakings
or any successor corporation (together, the “Group”) throughout the vesting
period, except if your NED Role were to cease during the vesting period by
reason of an Involuntary Reason (as defined below).
The Restricted Stock Units, and any Dividend Equivalents thereon, shall vest on
11 June 2018, subject to your continued engagement in a NED Role until such date
(except where such engagement has ceased during the vesting period for an
Involuntary Reason and this Global Notice of Restricted Stock Unit Award
provides otherwise).
Cessation of the NED Role as a result of any of the following shall be an
“Involuntary Reason”:
(a)
termination by the Board other than by reason of your misconduct which is
sufficiently serious to allow the Company to immediately terminate your NED
Role;

(b)
your resignation from the NED Role (i) in circumstances where the Company is in
breach of an express or implied term of your appointment to the NED Role and
such breach is sufficiently serious to justify you resigning in circumstances
amounting to constructive dismissal, or (ii) in circumstances where you resign
by reason of a material concern relating to the governance standards or
procedures of the Group where your concern has been notified to the relevant
board and has not, in your reasonable opinion, been satisfactorily addressed
within a reasonable period; and

(c)
your death or resignation where, as a result of ill-health, you are no longer
able to carry out the duties of your NED Role.

Where the NED Role ceases for an Involuntary Reason the Restricted Stock Units,
and any Dividend Equivalents thereon, shall vest at the date of such cessation.
The Restricted Stock Units, and any Dividend Equivalents thereon, will lapse
upon the date that your engagement in the NED Role ceases, unless such cessation
was for an Involuntary Reason.
If there is a Change in Control, the Restricted Stock Units, and any Dividend
Equivalents thereon, will vest immediately (other than where the Change in
Control relates to an internal reorganization of the Company, in which this
Award will continue in force).
By signing below to accept this Award, you and the Company agree that the
Restricted Stock Units, and any Dividend Equivalents thereon, are granted under
and governed by the terms and conditions of the Plan and the Agreement.
You further agree that the Company may deliver by email all documents relating
to the Plan or this Award (including, without limitation, prospectuses required
by the U.S. Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that





--------------------------------------------------------------------------------





the Company may deliver these documents by posting them on a web site maintained
by the Company or by a third party under contract with the Company. If the
Company posts these documents on a web site, it will notify you by email.
By:_/s/ John L. Hughes_______________        By: /s/Stephen M. Smith    
John L. Hughes                    Stephen M. Smith
CEO & President
Equinix, Inc.







--------------------------------------------------------------------------------





Equinix, Inc. 2000 Equity Incentive Plan
Global Restricted Stock Unit Agreement
(Non-U.S. Outside Director)
Payment for Shares
No payment is required for the Restricted Stock Units, and any Dividend
Equivalents thereon, you receive.
 
 
Vesting
The Restricted Stock Units, and any Dividend Equivalents thereon, that you are
receiving will vest in a single installment, as stated in the Global Notice of
Restricted Stock Unit Award.
No additional Restricted Stock Units, or any Dividend Equivalents thereon, vest
after your NED Role has terminated, as determined in accordance with subsection
(h) of the provision below entitled “No Retention Rights”, except where your
engagement in a NED Role has terminated as a result of an Involuntary Reason as
defined in the Global Notice of Restricted Stock Unit Award.
 
 
Dividend Equivalents
You will be credited with Dividend Equivalents equal to the dividends you would
have received if you had been the record owner of the Common Stock underlying
the Restricted Stock Units on each dividend record date on or after the Date of
Award and through the date you receive a settlement pursuant to the provision
below entitled “Settlement of Units” (the “Dividend Equivalent”). Dividend
Equivalents shall be subject to the same terms and conditions as the Restricted
Stock Units originally awarded pursuant to this Agreement, and they shall vest
(or, if applicable, be forfeited) as if they had been granted at the same time
as the original Restricted Stock Unit award. If a dividend on the Common Stock
is payable wholly or partially in Common Stock, the Dividend Equivalent
representing that portion shall be in the form of additional Restricted Stock
Units, credited on a one-for-one basis. If a dividend on our Common Stock is
payable wholly or partially in cash, the Dividend Equivalent representing that
portion shall be in the form of cash, which will be paid to you, without
interest, as described below in the provision “Settlement of Units;” provided,
however, that the Committee may, in its discretion, provide that the cash
portion of any extraordinary distribution on the Common Stock shall be in the
form of additional Restricted Stock Units. If a dividend on our Common Stock is
payable wholly or partially in other than cash or Common Stock, the Committee
may, in its discretion, provide for such Dividend Equivalents with respect to
that portion as it deems appropriate under the circumstances.
 
 
Settlement of Units
Each Restricted Stock Unit, and any Dividend Equivalents thereon, will be
settled on the first Trading Day that occurs on or after the day when the
Restricted Stock Unit vests. However, each Restricted Stock Unit, and any
Dividend Equivalents thereon, must be settled not later than the March 15 of the
calendar year after the calendar year in which the Restricted Stock Unit vests.
At the time of settlement, you will receive one share of the Company’s Common
Stock for each vested Restricted Stock Unit (no fractional shares will be
issued) and an amount of cash, without additional earnings and rounded to the
nearest whole cent, equal to (i) any fractional shares and (ii) the cash portion
of the accumulated Dividend Equivalents applicable to the vested Restricted
Stock Units, less any Tax-Related Items withholding. Any cash may be distributed
to you directly or may be used to offset the withholding due on Tax-Related
Items at the time of the vesting/settlement of the Restricted Stock Units and
any Dividend Equivalents thereon.
 
 
"Trading Day"
“Trading Day” means a day that satisfies each of the following requirements:
• The Nasdaq Global Market is open for trading on that day;
• You are permitted to sell shares of Common Stock on that day without incurring
liability under Section 16(b) of the Securities Exchange Act;
• Either (a) you are not in possession of material non-public information that
would make it illegal for you to sell shares of the Company’s Common Stock on
that day under Rule 10b-5 of the U.S. Securities and Exchange Commission or (b)
this Agreement continues to comply with the requirements of Rule 10b5-1(c)(1) of
the Securities Exchange Act;
• Under the Company’s Insider Trading Policy, you are permitted to sell shares
of Common Stock on that day; and
• You are not prohibited from selling shares of Common Stock on that day by a
written agreement between you and the Company or a third party.
 
 






--------------------------------------------------------------------------------





Change in Control
In the event of any Change in Control, the Restricted Stock Units, and any
Dividend Equivalents thereon, will vest in accordance with the Global Notice of
Restricted Stock Unit Award.
 
 
Forfeiture
If your engagement in a NED Role terminates for any reason, except for an
Involuntary Reason as defined in the Global Notice of Restricted Stock Unit
Award, then your Restricted Stock Units, and any Dividend Equivalents thereon,
will be forfeited to the extent that they have not vested before the termination
date (as determined in accordance with subsection (h) of the provision entitled
“No Retention Rights” below) and do not vest as a result of the termination.
This means that the Restricted Stock Units, and any Dividend Equivalents
thereon, will immediately revert to the Company. You receive no payment for
Restricted Stock Units, and any Dividend Equivalents thereon, that are
forfeited. The Company determines when your engagement in a NED Role terminates
for this purpose.
 
 
Section 409A
This provision applies only to the extent you are a U.S. taxpayer, and only if
the Company determines that you are a “specified employee,” as defined in the
regulations under Section 409A of the Code, at the time of your “separation from
service,” as defined in those regulations. If this paragraph applies, then any
Restricted Stock Units, and any Dividend Equivalents thereon, that otherwise
would have been settled or paid during the first six months following your
separation from service will instead be settled or paid on the first business
day following the six-month anniversary of your separation from service, unless
the settlement of those units is exempt from Section 409A of the Code.
 
 
Settlement / Stock Certificates
No shares of Common Stock shall be issued to you prior to the settlement date.
At settlement, the Company shall promptly cause to be issued in book-entry form,
registered in your name or in the name of your legal representatives or heirs,
as the case may be, the number of shares of Common Stock representing your
vested Restricted Stock Units. No fractional shares shall be issued.
 
 
Stockholder Rights
The Restricted Stock Units do not entitle you to any of the rights of a
stockholder of the Company. Your rights, including rights to any Dividend
Equivalents, shall remain forfeitable at all times prior to the date on which
you vest in your Award. Upon settlement of the Restricted Stock Units into
shares of Common Stock, you will obtain full voting and other rights as a
stockholder of the Company.
 
 
Units Restricted
You may not sell, transfer, pledge or otherwise dispose of any Restricted Stock
Units or rights under this Agreement other than by will or by the laws of
descent and distribution.
 
 






--------------------------------------------------------------------------------





Withholding Taxes
Regardless of any action the Company and its Subsidiary or Affiliate take with
respect to any or all income tax (including U.S. federal, state and local tax
and/or non-U.S. tax), social insurance, payroll tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company and/or its Subsidiary or
Affiliate. You further acknowledge that the Company and/or the Subsidiary or
Affiliate: (a) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including, but not limited to, the award of the Restricted Stock Units,
the vesting of the Restricted Stock Units, the issuance of shares of Common
Stock in settlement of the Restricted Stock Units, the subsequent sale of shares
acquired at vesting and the receipt of any Dividend Equivalents and dividends;
and (b) do not commit to and are under no obligation to structure the terms of
this Award or any aspect of the Restricted Stock Units to reduce or eliminate
your liability for Tax-Related Items or achieve any particular tax result.
Further, if you become subject to tax in more than one jurisdiction, you
acknowledge that the Company and/or the Subsidiary or Affiliate may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
In order for you to satisfy all Tax-Related Items, you authorize the Company
and/or its Subsidiary or Affiliate, or their respective agents, at their
discretion, to withhold all applicable Tax-Related Items by withholding from any
cash Dividend Equivalents or from the proceeds of the sale of the shares of
Common Stock issued upon the vesting of your Restricted Stock Units through a
mandatory sale arranged by the Company (on your behalf pursuant to this
authorization). In addition to, in lieu of or in combination with the above
withholding method, you authorize the Company and/or the Subsidiary or
Affiliate, or their respective agents, at their discretion, to satisfy the
Tax-Related Items by: (i) withholding from your fees or other cash amounts paid
to you by the Company and/or the Subsidiary or Affiliate; or (ii) withholding in
shares of Common Stock to be issued upon vesting of your Restricted Stock Units.
With respect to subsection (ii) of this provision, this form of withholding must
be authorized by the Committee to the extent that you are subject to Section 16
of the Exchange Act.
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the Company satisfies the
obligation for Tax-Related Items by withholding a number of shares of Common
Stock as described above, for tax purposes, you are deemed to have been issued
the full number of shares subject to the award of Restricted Stock Units,
notwithstanding that a number of the shares is held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.
Finally, you must pay to the Company or the Subsidiary or Affiliate any amount
of Tax-Related Items that the Company or the Subsidiary or Affiliate may be
required to withhold or account for as a result of your award of Restricted
Stock Units, vesting of the Restricted Stock Units, settlement of Dividend
Equivalents or the issuance of shares of Common Stock in settlement of vested
Restricted Stock Units that cannot be satisfied by the means previously
described. The Company may refuse to deliver the shares of Common Stock or the
proceeds of the sale of shares of Common Stock to you if you fail to comply with
your obligations in connection with the Tax-Related Items.
 
 
Restrictions on Resale
You agree not to sell any shares of Common Stock you receive under this
Agreement at a time when applicable laws, regulations, Company trading policies
(including the Company’s Insider Trading Policy, a copy of which can be found on
the Company’s intranet) or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your engagement in a NED
Role continues and for such period of time after the termination of such
engagement as the Company may specify.
 
 






--------------------------------------------------------------------------------





No Retention Rights
In accepting this Award, you acknowledge that: (a) the Plan is established
voluntarily by the Company, it is discretionary in nature and it may be
modified, amended, suspended or terminated by the Company at any time; (b) the
Award is voluntary and occasional and does not create any contractual or other
right to receive future awards of Restricted Stock Units, and any Dividend
Equivalents thereon, or benefits in lieu of Restricted Stock Units, and any
Dividend Equivalents thereon, even if Restricted Stock Units have been granted
repeatedly in the past; (c) all decisions with respect to future awards, if any,
will be at the sole discretion of the Company; (d) your participation in the
Plan is voluntary; (e) your participation in the Plan shall not create a right
to further engagement with the Company and shall not interfere with the ability
of the Company to terminate your NED Role at any time with or without cause;
(f) the Award and your participation in the Plan will not be interpreted to form
an employment or service contract or relationship with the Company or any
subsidiary or affiliate of the Company; (g) in the event of cessation of your
NED Role (whether or not in breach of local labor laws and whether or not later
found to be invalid), except for an Involuntary Reason as defined in the Global
Notice of RSU Award, your right to vest in the Restricted Stock Units, and any
Dividend Equivalents thereon, under the Plan, if any, will terminate effective
as of the date your NED Role ceases; (h) the future value of the underlying
shares of Common Stock is unknown and cannot be predicted with certainty;
(i) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying shares of Common Stock; and (i) you
are hereby advised to consult with your own personal tax, legal and financial
advisors regarding your participation in the Plan before taking any action
related to the Plan.
If you reside outside the U.S., the following additional provisions shall apply:
(k) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of your NED Role (for any
reason whatsoever and whether or not in breach of local labor laws and whether
or not later found to be invalid) and in consideration of the Award (to which
you are not otherwise entitled), you irrevocably agree never to institute any
claim against the Company or the Subsidiary or Affiliate, waive your ability, if
any, to bring any such claim and release the Company, the Subsidiary or
Affiliate and any subsidiary of the Company from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claims; and
(l) you acknowledge and agree that neither the Company, nor its Subsidiary or
Affiliate shall be liable for any foreign exchange rate fluctuation between your
local currency and the United States Dollar that may affect the value of the
Restricted Stock Units, and any Dividend Equivalents thereon, or of any amount
due to you pursuant to the vesting of the Restricted Stock Units, and any
Dividend Equivalents thereon, under the Plan or the subsequent sale of the
shares of Common Stock acquired by you under the Plan.
 
 
Adjustments
In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of Restricted Stock Units that will vest in any future
installments will be adjusted accordingly, as provided for in the Plan.
 
 






--------------------------------------------------------------------------------





Data Privacy Notice and Consent
You hereby voluntarily, explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this Agreement and any other Restricted Stock Unit grant materials
by and among, as applicable, the Company and its Subsidiaries and Affiliates for
the exclusive purpose of implementing, administering and managing your
participation in the Plan.
You understand that the Company and the Subsidiary or Affiliate may hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of stock or directorships held in the Company, details of
all Restricted Stock Units or any other entitlement to shares of Common Stock
awarded, canceled, vested, unvested or outstanding in your favor (“Data”), for
the exclusive purpose of implementing, administering and managing the Plan.
You understand that Data will be transferred to Morgan Stanley, E*TRADE, or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand the recipients of the Data may be
located in your country, in the United States or elsewhere, and that the
recipients’ country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the Company, the Subsidiary or
Affiliate, Morgan Stanley, E*TRADE and any other possible recipients that may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting the Company in writing. You understand,
however, that refusing or withdrawing your consent may affect your ability to
participate in the Plan, but any refusal or withdrawal of consent will not have
any adverse impact on your engagement in the NED Role by the Company. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact the Company.
 
 
Insider Trading Restrictions / Market Abuse Laws
You acknowledge that, depending on your country of residence, you may be subject
to insider trading restrictions and/or market abuse laws, which may affect your
ability to acquire or sell shares of Common Stock or rights to shares of Common
Stock under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in your country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. You acknowledge that it is your responsibility to comply with
any applicable restrictions and that you are advised to speak to your personal
legal advisor on this matter.
 
 
Foreign Asset / Account Reporting Requirements and Exchange Controls
Your country may have certain foreign asset and/or account reporting
requirements and exchange controls which may affect your ability to acquire or
hold shares of Common Stock under the Plan or cash received from participating
in the Plan (including from any dividends or Dividend Equivalents received or
sale proceeds arising from the sale of shares of Common Stock) in a brokerage or
bank account outside your country. You may be required to report such accounts,
assets or transactions to the tax or other authorities in your country. You also
may be required to repatriate sale proceeds or other funds received as a result
of your participation in the Plan to your country through a designated bank or
broker and/or within a certain time after receipt. You acknowledge that it is
your responsibility to be compliant with such regulations, and you should
consult your personal legal advisor for any details.
 
 
Severability
The provisions of this Agreement are severable and if any one or more provisions
are determined to be invalid or otherwise enforceable, in whole or in part, the
remaining provisions shall continue in effect.
 
 
Waiver
You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement or of any subsequent breach by you.
 
 
Language
If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the translated version is
different from the English version, the English version will control, unless
otherwise prescribed by local law.
 
 






--------------------------------------------------------------------------------





Electronic Delivery
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery.
 
 
Applicable Law
This Agreement will be interpreted and enforced with respect to issues of
contract law under the laws of the State of Delaware (except their choice of law
provisions).
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of San Mateo County, California, U.S.A. or the federal courts for the
United States for the Northern District of California, and no other courts,
where this grant is made and/or to be performed.
 
 
Imposition of Other Requirements
The Company reserves the right to impose other requirements on your
participation in the Plan, on the Restricted Stock Units, and any Dividend
Equivalents thereon, and on any shares of Common Stock acquired under the Plan,
to the extent the Company determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
 
 
The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by reference. A copy of
the Plan is available on the Company’s intranet or by request to the Stock
Services Department.
This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Award. Any prior agreements, commitments or
negotiations concerning this Award are superseded. This Agreement may be amended
only by another written agreement between the parties.



BY ACCEPTING THE GLOGAL NOTICE OF RESTRICTED STOCK UNIT AWARD, YOU AGREE TO ALL
OF THE TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.





